DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Species D (claims 14-15 and new claims 23-27 in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that Species E (claims 16-18) should be examined together with species D (Claims 14-15 and 23-27) as non-elected species E claims 16-18 depend from claim 14.  This is found persuasive and species D and E (claims 14-18) are being joined in group II and examined together.  
The basis of restriction requirement is still deemed proper and is therefore made FINAL.
Elected Group II claims 14-18 and 23-27 as filed on 2/16/2021 are being examined in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 15 recites the broad recitation 

Similarly claim 24, recites “wherein the temper hard fat has a Ratio A of less than 45%” which is the broad limitations. It also recites “ more preferably less than 38%”, “more preferably less than 30%”, “still more preferably less than 20%” and “most preferably from 1 to 10%” which are narrower statements of the range/limitation.

Similarly claim 25, lines 2-4 also recite the broad recitation of “wherein the temper hard fat is a shea stearin” and the claim also recites “preferably having a SUS-triglyceride content of at least 75 wt.%”, and “preferably at least 85 wt.%” which are narrower statements of the range/limitation.

Similarly claim 26, lines 2-4 also recite the broad recitation of liquid oil selected from “canola oil, rapeseed oil, sunflower oil, soy oil, peanut oil, corn oil, cottonseed oil, olive oil, and mixtures of two or more thereof”  and the claim also recites “preferably wherein the liquid oil is native canola oil, soy oil, or a mixture thereof.” which is narrower statement of the range/limitation.


Similarly claim 27, lines 2-4 also recite saturated fatty acid residue content where the broad recitation total fat content “from 16 to 35 weight %”, and the claim also recites “from 16 to 30 weight%” and “from 16 to 25 weight%”  and “from 17 to 23 weight %” which are narrower statements of the range/limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a)

Claims 14-18 and 23-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Favre et al (US 2010/0215811A1), hereinafter Favre, in view of  Elleman et al (US 20110091636A1), hereinafter Elleman, IDS NPL to Ralph E. Timms; ("Confectionery Fats Handbook"-Table 5.15 page 176 and Tables 6.7 and 6.8 Page 198), hereinafter Timms, IDS NPL datasheet for sunflower oil by Walter Rau, hereinafter Sunflower datasheet, and Cain et al (US 5554408), hereinafter Cain. 

Further, NPL reference to Fat and oil melt point temperature data from Veganbaking.net , hereinafter Veganbaking are being used as evidentiary reference only.


Regarding claim 14, Favre teaches filling composition for a bakery product (Abstract and Para 1, 32 and 42). 
Although Favre teaches of a filling for bakery products and chocolate which comprises a fat blend/ fat phase as taught in para 12-15, 29-30) and also teaches of emulsifiers, liquids including water, milk, sugars, coloring agents, flavors etc. (Para 12, 16, 37; i.e. aqueous phase) and makes the composition with emulsifier at a temperature above the melting point of the solid fats (para 40), Favre does not specifically state the filling composition is “emulsion” or “emulsion based”. Elleman (2011/0091636) teaches that emulsion-based filling compositions for bakery products having an aqueous phase and a fat phase, including those with two types of fat, are known the art (para 4 and 12).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Favre so that the filling composition is “emulsion” or “emulsion based”.. The ordinary artisan would 



Regarding the limitation of claim 14 where “the fat phase comprising a fat blend comprising from 15 to 67 wt.% of a temper hard fat and from 85 to 33 wt.% of a liquid oil by weight of the fat phase” (see Favre para 29 and 30), where tempered hard fat is described as fat A/ shea stearin, i.e., Fat A= tempered hard fat. Favre teaches that “fat A in an amount of from 10 to 50% by weight of the fat blend”, which falls in the claimed range of from 15 to 67 wt.% of a temper hard fat.  
Regarding the liquid oil of the fat blend as claimed, Favre designates liquid oils as Fat B (see Para 29 and 30 describe what oils as “fat B is selected from soybean oil, rapeseed oil, sunflower oil, safflower oil, corn oil and mixtures thereof”). Para 30 of Favre teaches the proportion of liquid fat=fat B in an amount of from 50 to 90% by weight of the fat blend, which falls in the claimed range of from 85 to 33 wt.% of a temper hard fat. Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding the limitation of claim 14 where “ temper hard fat has a solid fat content of at least 60 wt.% at 20 °C” (See Favre Para 29 and 30) where the fat blend includes fat A that is shea stearin, i.e., tempered hard fat, with a solid fat content of 82.7% at 20 °C, Regarding the solid fat content of shea stearin NPL to Timms, (page 176, table 5.15) is being relied upon to provide evidence to the fat component breakdown of shea stearin), i.e., the solid fat content of tempered hard fat as taught by Favre falls in the range of at least 60 wt.% at 20 °C.

Regarding the limitation of claim 14 where “the liquid oil has a solid fat content of less than 15 wt.% at 20 °C,” (See Favre Para 29 and 30) where the fat blend includes fat B has a linoleic acid content of at least 55% by weight, Preferably, fat B is selected from soybean oil, rapeseed oil, sunflower oil, safflower oil, corn oil and mixtures thereof.  Sunflower oil and safflower oil, and their mixtures, are particularly preferred as fat B. Regarding the solid fat content of sunflower oil,  NPL to sunflower datasheet and fat and oil melt temperature data from Veganbaking is relied upon to provide evidence that the solid fat content of sunflower oil at 20C is zero, i.e., it is a liquid. Similarly the evidentiary art from Veganbaking also teaches the solidification point of soybean oil and safflower oils also falls much lower than 20C, therefore the solid fat content for them is also 0 or near 0 , i.e., the solid fat content of liquid oil as taught by Favre falls in the range of less than 15 wt.% at 20 °C.

 Favre teaches the filling composition according to claim 14, wherein the fat blend has a saturated fatty acid residue content of from 16 to 42 wt. % based on the total weight of fatty acid residues of the fat blend. (See Favre para 30 where the general fat composition includes Hard fat A “fat A in an amount of from 10 to 50% by weight of the fat blend” and para 29 last line where Favre teaches that Fat A is shea stearin. Since shea stearin, which has about 60.7% fatty acids, that are saturated as taught by NPL to Timms, page 176, table 5.15, therefore, it follows that the range of saturated fatty acid residues based on shea stearin will be in the range of 6.07-30.35% by weight in a composition taught by Favre, which includes values that fall in the claimed range of 16-42%. 


Regarding the limitation of claim 14 Favre does not teach that the fat blend also has "a polyunsaturated fatty acid residue content of less than 40 wt.%". Cain teaches that in fat blends that are usable for a bakery product comprising chocolate (as explained in Col. 1, lines 41-49), a fat blend of A, B and C (with their relative wt.%  described in Col. 1, 62 to Col. 2, line 18) is known, such that only the component B has a polyunsaturated fatty acid residue content (as B is the only soft triglyceride composition out of A, B and C- refer to compositions of A, B and C described in Col. 2, lines 4-18). Given that component B can be as low as 20 wt.% of the fat blend when C = 0 wt.% (Col. 2, line 1) and component B can have a polyunsaturated fatty acid residue content as low as 45 wt.% ; i.e. (U3 + U2S) content of component B described in Col. 2, lines 36-39), the polyunsaturated fatty acid residue content of the fat blend can be as low at (20% x 45%) = 9 wt.%. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Favre so that the fat blend also has a polyunsaturated fatty acid residue content as taught by Cain, such as "of less than 40 wt.%". The ordinary artisan would have been motivated to modify Favre for at least the purpose of making an improvement of the anti-bloom behavior of a bakery product with a chocolate composition, such as a bakery product provided with a chocolate layer or filling (see Col. 1, lines 41-58 of Cain). 
Note that A has no polyunsaturated fatty acid residue content (composition of A is described in Col. 2, lines 4-6, with details of symbols described in Col. 1, lines 19-22 of Cain)


Regarding the limitation of claim 14 where “the total fat content of the emulsion-based filling is from 15 to 30 wt.%”, Favre para 38 teaches that typically compositions of the invention will comprise the fat blend in 
an amount of from 5 to 70% by weight, … preferably from 20 to 50% by weight, which includes the claimed range (See para 38 of Favre). Thus, Favre teaches of filling compositions where the total fat content of the emulsion-based filling overlaps the claimed range of 15 to 30 wt.%. Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of 




Regarding claim 15, Favre teaches the filling composition according to claim 14 having a total fat content of from 15 to 25 wt.%, preferably 17 to 23 wt.%, more preferably from 19 to 21 wt.% (Para 38-39 where the fat blend in amounts 5-70% and preferably 10-60% by weight), which overlaps the claimed proportion. Also see rejection of claim under 35 USC 112 (second para).Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 16, Favre teaches a filled bakery product comprising a baked product and a filling composition the filling composition according to claim 14 (See para 32 where Favre teaches “The fillings may be applied to substrates such as biscuits, sponges or wafers and may be impregnated into the wafers.  The biscuits, sponges or wafers can be present as single layers or in multiple layers with the filling between adjacent layers.”, also see para 42)

Regarding claim 17, Favre teaches a sandwich biscuit or sandwich soft cake comprising the filling composition of claim 14 between first and second biscuit layers, (See para 32 where Favre teaches “The fillings may be applied to substrates such as biscuits, sponges or wafers and may be impregnated into the wafers.  The biscuits, sponges or wafers can be present as single layers or in multiple layers with the filling between adjacent layers.”)

Regarding claim 18, Favre teaches a chocolate shell containing the filling composition of claim 14 (See para 42 where Favre teaches “Suitable edible substrates include biscuits, wafers and chocolate shells.”)

Regarding claim 23, Favre teaches the filling composition according to claim 14, wherein the fat blend has a trans fatty acid residue content of less than 5 wt.% (See para 27 where Favre teaches “ 
the fat blend has a content of trans fatty acid residues of less than 1% by weight of the fat blend, more preferably less than 0.5% by weight of the fat blend”)

Regarding claim 24, Favre teaches the filling composition according to claim 14, wherein the temper hard fat has a Ratio A of less than 45%, more preferably less than 38%, more preferably less than 30%, 
Also, see para 12-15, 29-30 of Favre where the total fat profile is described).

Regarding claim 25, Favre teaches the filling composition according to claim 14, wherein the temper hard fat is a shea stearin, preferably having a SUS-triglyceride content of at least 75 wt.%, preferably at least 85 wt.% (See para 29, especially last sentence where Favre teaches  “Fat A is preferably shea stearin”; further regarding the fatty acid analysis of shea stearin shows that SUS or S2U triglycerides content of shea stearin is 89.6, fatty acid fractions of shea stearin by NPL to Timms, page 176, table 5.15, which provides evidence to the fatty acid make up of shea stearin and has also been relied upon in claim 24 above).Thus the SUS or S2U fatty acid content of shea stearin as taught by Favre falls in the claimed range.

Regarding claim 26, Favre teaches the filling composition according to claim 14, wherein the liquid oil is selected from the group consisting of canola oil, rapeseed oil, sunflower oil, soy oil, peanut oil, corn oil, cottonseed oil, olive oil, and mixtures of two or more thereof, preferably wherein the liquid oil is native canola oil, soy oil, or a mixture thereof. (See para 29 of Favre where “soybean oil, rapeseed oil, sunflower oil, safflower oil, corn oil and mixtures thereof” are taught)

Regarding claim 27, Favre teaches the filling composition according to claim 14, wherein the fat blend has a saturated fatty acid residue content of from 16 to 35 wt.%, preferably from 16 to 30 wt.%, more preferably from 16 to 25%, still more preferably from 17 to 23 wt.%, based on the total weight of fatty acid residues of the fat blend. (See Favre para 30 where the general fat composition includes Hard fat A “fat A in an amount of from 10 to 50% by weight of the fat blend” and para 29 last line where Favre teaches that Fat A is shea stearin. Since shea stearin, which has about 60.7% fatty acids, that are saturated as taught by NPL to Timms, page 176, table 5.15, therefore, it follows that the range of saturated fatty acid residues based on shea stearin will be in the range of 6.07-30.35% by weight in a composition taught by Favre, which includes values that fall in the claimed range of 16-35%. Also, see 5 USC 112 rejection above.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1792